DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 9-14, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lingegard (US Patent Application Publication 20180353358).
Regarding claim 1, Lingegard discloses a mattress state indicator (Paragraph 36 describes sensing the position of the frame, and thus of the mattress, and paragraph 37 describes the indicator indicating that sensed information) comprising: a housing (Figure 2; 32); a display (Figure 2, 40, 42, 44) supported by the housing and configured to provide visual indicia of an operation state of a mattress (Figure 3b, as shown), wherein the display includes a light source disposed proximate the display (Paragraph 40); and a connection feature (Figure 2; 34) engaged with the housing, the connection feature configured to couple the housing with a bed to provide a caregiver a visual indication of the operation state of the mattress.
Regarding claim 2, Lingegard discloses the connection feature includes a magnet that is disposed in the housing (Paragraph 37).
Regarding claim 3, Lingegard discloses a cord that couples the housing to the bed that provides electrical communication between the display and a controller of the bed (Paragraph 38 “Indicator device 30, sensors 29, and controller 35 may be coupled by any suitable technique such as, for example, a wireless coupling (e.g., one including a transceiver) or a cable such as for example, an electrical cable.”).
Regarding claim 4, Lingegard discloses a complementary connection feature disposed within the bed (Figure 5; the complementary feature would be 24 as shown).
Regarding claim 6, Lingegard discloses the display includes an interface configured to receive input from a user (Paragraph 41).
Regarding claim 7, Lingegard discloses the display includes an icon that illuminates in a first color to indicate that the mattress is in a first operation state and illuminates in a second color to indicate that the mattress is in a second operation state (Paragraph 40 “For example, first element 41 may project different colors or flashing colors corresponding to different states of system 10, clearly notifying a user as to a state of system 10 and/or communicating alarm notices/alerts.”).
Regarding claim 9, the dynamic icon blinks in a sequence of long and short (Paragraph 42 “The lights may also be able to flash and project lights of different patterns.”) blinks to identify a mattress operation state failure (Paragraph 40, “In one embodiment, the display, display elements, first indicator element 41 and/or second indicator element 50 may include and/or may be configured as lighting elements which illuminate, project colored and/or flashing lights to notify a user as to a state of system 10 and/or alert/alarm condition”). 
Regarding claim 10, Lingegard discloses the display is backlit by the light source (Paragraph 40), and wherein the light source is operable between an active condition brightness and a standby condition brightness (Paragraph 49 describes illuminating to a new brightness the icons when a particular feature is active versus non-active).
Regarding claim 11, Lingegard discloses the display communicates wirelessly with a controller that is configured to adjust the operation state of the mattress (Paragraph 38).
Regarding claim 12, Lingegard discloses the connection feature operably couples the housing with a footboard of the bed (Figure 5).
Regarding claim 13, Lingegard discloses the connection feature includes a bracket (Figure 2; back portion of 34) that operably couples the housing to the bed.
Regarding claim 14, Lingegard discloses a mattress state indicator  (Paragraph 36 describes sensing the position of the frame, and thus of the mattress, and paragraph 37 describes the indicator indicating that sensed information) comprising: a housing (Figure 2; 32); a display (Figure 2, 40, 42, 44)supported by the housing and configured to provide visual indicia of a mattress operation state of a mattress (Figure 3b, as shown), wherein the display includes a light source disposed proximate the display (Paragraph 40); and a bracket engaged with the housing (Figure 2; back of 34), the bracket including a clamp that applies a compressive force against a portion of a bed (Figure 2; paragraph 37 describes that the attachment portion could be configured as a clamp).
Regarding claim 18, Lingegard discloses a mattress state indicator (Paragraph 36 describes sensing the position of the frame, and thus of the mattress, and paragraph 37 describes the indicator indicating that sensed information) assembly, comprising: a housing (Figure 2; 32); a display (Figure 2, 40, 42, 44) that provides visual indicia of an operation state of a mattress (Figure 3b, as shown), wherein the display communicates wirelessly with a controller 
Regarding claim 20, Lingegard discloses  a dynamic icon blinks in a sequence of long and short (Paragraph 42 “The lights may also be able to flash and project lights of different patterns.”) blinks to identify a mattress operation state failure (Paragraph 40, “In one embodiment, the display, display elements, first indicator element 41 and/or second indicator element 50 may include and/or may be configured as lighting elements which illuminate, project colored and/or flashing lights to notify a user as to a state of system 10 and/or alert/alarm condition”).                                                                                                                                                            
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingegard (US Patent Application Publication 20180353358) in view of Bhimavarapu (US Patent Application Publication 20180369039).
Regarding claim 5, Lingegard does not teach the complementary connection feature is embedded within a footboard of the bed. Bhimavarapu teaches the complementary connection feature is embedded within a footboard of the bed (Paragraph 106 “the user interface 110 may be removably coupled with one of the side rails 44, 46, 48, 50, the headboard 52, the footboard 
Regarding claim 19, Lingegard does not teach the complementary connector is embedded within a footboard of the bed. Bhimavarapu teaches the complementary connector is embedded within a footboard of the bed (Paragraph 106 “the user interface 110 may be removably coupled with one of the side rails 44, 46, 48, 50, the headboard 52, the footboard 54, or other suitable locations. In one exemplary embodiment, one or more of the side rails 44, 46, 48, 50, the headboard 52, the footboard 54 comprise a docking port (not shown) configured to couple with the user interface 110 (and display 112) such as the touchscreen 113”). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lingegard to include an embedded spot for the indicator in order to securely hold it on the footboard with an electrical connection while still allowing for removal for input or closer inspection.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingegard (US Patent Application Publication 20180353358) in view of Al-Ali (US Patent 10912524).
Regarding claim 8, Lingegard teaches the display includes a dynamic icon that blinks at a predetermined rate (Paragraph 40 “In one embodiment, the display, display elements, first indicator element 41 and/or second indicator element 50 may include and/or may be configured as lighting elements which illuminate, project colored and/or flashing lights to notify a user as to . 
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingegard (US Patent Application Publication 20180353358) in view of McRorie (US Patent Application Publication 20060157996) in view of Riazi (US Patent 7850302) further in view of Hallmann (US Patent 3981492).
Regarding claim 15, Lingegard does not teach the clamp is a spring steel clamp that includes first and second arms, and wherein one of the first arm and the second arm includes a pliable engagement member on an inside surface and a magnetic member on an outside surface. McRorie teaches the clamp is a spring steel clamp (Abstract “steel spring”) that includes first and second arms (Figure 3; 101, top and bottom). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the clamp of Lingegard to be steel spring style and configured as in Lingegard to allow the arms to be held at various positions for clamping different thicknesses. Hallmann teaches wherein one of the first arm and the second arm includes a pliable engagement member on an inside surface (Figure 3; 30).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the clamp of Lingegard to include a pliable engagement surface so the surface will “resiliently grip and not slide easily” (Hallmann Column 2, lines 1-7). Riazi teaches the first arm and the second arm include a magnetic member on an outside surface (Figure 7-9, 26). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the clamp of Lingegard to include a magnet on an outer surface in order to allow easy attachment to the clamp of other objects, items, and surfaces.
Regarding claim 16, Lingegard does not teach the clamp includes a threaded engagement member configured to draw first and second arms of the clamp together. McRorie teaches the clamp includes a threaded engagement member configured to draw first and second arms of the clamp together (Figure 3; 114). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the clamp of Lingegard to be steel spring style and configured as in Lingegard to allow the arms to be held at various positions for clamping different thicknesses.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingegard (US Patent Application Publication 20180353358) in view of McRorie (US Patent Application Publication 20060157996) in view of Riazi (US Patent 7850302) further in view of Hallmann (US Patent 3981492) in view of Archambault (US Patent Application Publication 20190060143).
Regarding claim 17, Lingegard and McRorie do not teach the clamp includes first and second threaded dowels that extend through the first and second arms, and which receive the threaded engagement member.  Archambault teaches the clamp includes first and second threaded dowels that extend through the first and second arms, and which receive the threaded engagement member (Figure 3; shows a threaded member 25b being received by threaded dowel 25a). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the clamp of McRorie to screw the threaded set screw into a dowel pin on the arms rather than directly into the arms in order to increase the strength of the connection between the threaded member and dowel pins and reduce wear on the system overall. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673